      Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 1 of 8 PageID #:2134




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 COREY BATCHELOR,

          Plaintiff,
                                                         No. 18-cv-08513
 v.
                                                         Judge John F. Kness
 CITY OF CHICAGO, et al.,

          Defendants.


                          MEMORANDUM OPINION AND ORDER

            This civil action relates to alleged constitutional violations committed during

the course of a state murder investigation and prosecution. Plaintiff Corey Batchelor,

along with Kevin Bailey, was convicted of murder in 1980. But Plaintiff’s and Bailey’s

convictions were vacated in 2018 after the State of Illinois agreed to dismiss the

charges against both individuals. Plaintiff then brought this civil rights action under

42 U.S.C. § 1983 and state law for Constitutional and other violations allegedly

committed by the officers who arrested and interrogated him. Plaintiff has sued the

individuals who acted under color of state law, as well as the City of Chicago under

Monell v. Department of Social Services of City of New York, 436 U.S. 658 (1978) for

having implemented a policy and practice that deprived Plaintiff of the rights secured

to him by the Constitution and laws of the United States.

            On January 31, 2020, on Defendant City of Chicago’s motion, 1 the Court

bifurcated Plaintiff’s Monell claims from those against the individual officers. (Dkt.




      1   References in this opinion to “Defendant” relate to the City of Chicago only.
   Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 2 of 8 PageID #:2135




104.) At the time, the Court explained that bifurcation would “promote judicial

economy,” because Defendant’s liability would depend upon a threshold finding that

the officers were liable under Section 1983. (Id. at 14-18.) After that decision,

however, Judge Tharp denied a similar bifurcation motion in a parallel case brought

by Bailey (Plaintiff’s co-defendant in the state criminal prosecution). Bailey v. City of

Chicago, No. 19-cv-00197 (N.D. Ill. Jan. 10, 2019). Based upon that decision, Plaintiff

brings the present motion to reconsider this Court’s previous order granting

bifurcation. (Dkt. 104.)

       As explained below, because Defendant will be required to produce

substantially similar Monell discovery in Bailey as it will here, bifurcated discovery

is no longer imperative. And because bifurcation is both no longer necessary and

constitutes a deviation from the norm, it should no longer be required. Put another

way, the landscape of this case has changed in view of the developments in Bailey. As

a result, reconsideration of the decision to bifurcate is appropriate, and discovery will

proceed without bifurcation. This decision is without prejudice to any later motion to

bifurcate the trial of this action.

 I.    BACKGROUND

       Plaintiff was arrested in 1989 and charged with the murder of a Chicago police

officer’s spouse. (Dkt. 122 at ¶ 45.) According to Plaintiff, the officers involved in the

arrests employed a number of coercive tactics to extract a confession from Plaintiff;

these techniques included sleep deprivation, falsely claiming to have evidence of his

involvement in the crime, a fake polygraph test, threats, yelling, and beatings.

(Id. at ¶¶ 46-61; 71-81.) Similar tactics were used against Plaintiff’s friend, Kevin

                                            2
   Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 3 of 8 PageID #:2136




Bailey, to achieve a corresponding confession. (Id. at ¶¶ 62-70.) Plaintiff and Bailey

were convicted in 1991 primarily based on their coerced confessions. (Id. at 82-86.) In

2018, Plaintiff worked to obtain forensic testing to prove his innocence, and,

eventually, the State of Illinois dismissed the charges against Plaintiff and Bailey.

(Id. at ¶¶ 87-92.)

      Plaintiff brought this suit for damages alleging violations of 42 U.S.C. § 1983

in the course of the investigation and prosecution. Defendant moved to dismiss the

case and, in the alternative, to bifurcate Plaintiff’s Monell claims from his claims

against the individual officers. (Dkt. 68, 69.) Judge Bucklo, to whom this case was

then assigned, denied Defendant’s motion to dismiss but granted the motion to

bifurcate. (Dkt. 104.) As the Court explained then, judicial efficiency would be

promoted if the individual officers’ claims went forward before the claims against

Defendant. (Id. at 15.)

      Separately, in the parallel Bailey case, Defendant also moved to dismiss or

bifurcate. (Bailey, Dkt. 61.) But in Bailey, Judge Tharp denied the motion in its

entirety. Judge Tharp gave “significant consideration” to the decision in this case to

bifurcate discovery, but Judge Tharp ultimately determined it would be more efficient

to conduct discovery on all claims at the same time. (Bailey, Dkt. 87.)

      In view of Judge Tharp’s decision in Bailey, Plaintiff now asks the Court to

reconsider its earlier decision to bifurcate. Plaintiff argues that the discovery in both

cases will be nearly identical and that judicial efficiency will be promoted by

conducting discovery for the claims all at once. (Dkt. 118, at 2.) Defendant opposes

the motion and contends that Plaintiff has not met the requisite standard to warrant

                                           3
  Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 4 of 8 PageID #:2137




reconsideration—and that, even if he did, bifurcation would still promote judicial

economy. (Dkt. 128.)

II.   LEGAL STANDARD

      Motions for reconsideration are limited in their function: “to correct manifest

errors of law or fact or to present newly discovered evidence.” Caisse Nationale de

Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (1996) (citing Keene Corp. v.

Int’l Fid. Ins. Co., 561 F. Supp. 656, 665 (N.D. Ill. 1982), aff’d, 736 F.2d 388

(7th Cir. 1984)). A further basis for a motion for reconsideration is a controlling or

significant change in the law or facts after the submission of the issues to the court.

Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)

(citing Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101

(E.D. Va. 1983)). Problems such as these are rare; as a result, motions to reconsider

should be equally rare. Bank of Waunakee, 906 F.2d at 1191.

      Rule 42(b) of the Federal Rules of Civil Procedure provides that “[f]or

convenience, to avoid prejudice, or to expedite and economize, the court may order a

separate trial of one or more separate issues, claims, crossclaims, counterclaims, or

third-party claims.” Fed. R. Civ. P. 42(b); see also Chlopek v. Fed. Ins. Co., 499 F.3d

692, 700 (7th Cir. 2007). Rule 26(d) also allows the Court to bifurcate and stay

discovery on certain claims or issues. Fed. R. Civ. P. 26(d). When determining

whether to bifurcate discovery and trial, the Court “must balance considerations of

convenience, economy, expedition, and prejudice, depending on the peculiar facts and

circumstances of each case.” Houskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 2008).

Bifurcation is the exception, not the rule, and separate trials should not be ordered

                                          4
   Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 5 of 8 PageID #:2138




“unless such a disposition is clearly necessary.” Real v. Bunn-O-Matic, 195 F.R.D.

618, 620 (N.D. Ill. 2000). Whether to bifurcate is a decision committed to the district

court’s sound discretion and is made on a case-by-case basis. See Volkman v. Ryker,

736 F.3d. 1084, 1088-89 (7th Cir. 2013); Krocka v. City of Chi., 203 F.3d 507, 516

(7th Cir. 2000); see also DeVine v. XPO Logistics Freight, 446 F. Supp. 3d 332, 333

(N.D. Ill. 2020) (district courts have wide discretion in managing civil discovery).

III.   ANALYSIS

       In asking the Court to reconsider its earlier bifurcation order, Plaintiff argues

that two changed circumstances justify reconsideration: first, Judge Tharp’s decision

to deny bifurcation in Bailey; and second, the new allegations in Plaintiff’s amended

pleading (which Plaintiff contends were not part of the earlier bifurcation order).

       Defendant opposes reconsideration and provides several reasons why

bifurcation remains preferable. Defendant first argues that Plaintiff has failed to “set

forth the requisite criteria to satisfy reconsideration.” (Dkt. 128 at 2). Defendant also

contends that Judge Tharp’s decision should not control how this Court manages its

docket. (Id. at 10). Finally, Defendant provides several reasons that bifurcation would

be more efficient, including that the Monell discovery in this case and Bailey will not

be identical; disputes will arise concerning the burden of Monell discovery requests;

any trial will be unduly expanded by evidence related to the Monell claims; and,

contrary to Plaintiff’s contention, because bifurcation has not yet created disputes

about what does and does not constitute Monell discovery, Plaintiff’s assertions that

the Court “will spend the same amount of time resolving disputes over the proper




                                           5
   Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 6 of 8 PageID #:2139




scope of discovery as it would” adjudicating the Monell claims are “overblown.”

(Id. at 11-13)

       As to the gateway issue of whether the criteria for reconsideration are satisfied,

the Court agrees with Plaintiff that the factual and procedural landscape has

changed significantly since the Court ordered bifurcation. Of signal importance is

Judge Tharp’s decision to deny bifurcation in the closely-related Bailey case. That

fact, by itself, would likely be sufficient to justify asking the Court to revisit

bifurcation. Moreover, the Court is not persuaded that Plaintiff’s amended pleadings

were considered in connection with the Court’s earlier finding that Defendant’s

liability would depend entirely on a predicate finding of liability as to the individual

Defendants. Although the order specifically referred to the amended complaints, that

was in connection with the Court’s analysis of the motion to dismiss, not the motion

to bifurcate. And Plaintiff correctly points out that he has provided beefed-up

allegations in support of the independent Monell claims.2 Bottom line: the Court is

satisfied that circumstances have changed sufficiently that the request for

reconsideration does not constitute an unwarranted “rehashing [of] previously

rejected arguments. . . .” Caisse Nationale, 90 F.3d at 1270.



   2  The Court earlier found that the contingent relationship between the individual and
Monell claims (i.e., if no finding of liability on officers, then no finding of liability on
Defendant) created a “liability gap.” (Dkt. 104 at 15). But Plaintiff’s operative Third Amended
Complaint added allegations about a “separate gang file” containing undisclosed exculpatory
material, as well as undisclosed exculpatory polygraph material. Although Defendant
contends otherwise, the Court agrees with Plaintiff that a jury could find Defendant liable
based on its alleged failure to disclose these materials even if that same jury found no liability
against the individual Defendants. See, e.g., Gomez v. Guevara, No. 18-cv-03335, Dkt. 65 at
6 (N.D. Ill. Apr. 8, 2019) (“[C]ourts in this district have recognized that . . . the City may be
liable for Monell claims without a finding that individual officers engaged in misconduct”).

                                                6
   Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 7 of 8 PageID #:2140




       Turning to the merits,3 bifurcation is generally warranted if it will promote

judicial efficiency. Houskins, 549 F.3d at 495. Although Defendant may be correct

that Plaintiff overstates the efficiency gains from ending bifurcation, the Court, in

balancing the convenience, economy, and expediency of concurrent discovery against

the potential prejudice to Defendant, finds that the scale tips against bifurcation. It

is beyond dispute (and Defendant does not strenuously argue otherwise (see, e.g., Dkt.

128 at 11)) that there will be significant overlap in discovery between this case and

Bailey. In Bailey, Defendant will gather (and may have already gathered) relevant

evidence related to Bailey’s claims. In view of the intertwined nature of the

investigation and prosecution of both Bailey and Plaintiff, that discovery material

will be, if not identical, then at least closely related to this case. Judicial economy will

be enhanced as well by the fact that discovery in both Bailey and this case will take

place at roughly the same time and at the same pace.

       As for potential prejudice, the Court accepts Defendant’s contention that there

will not be complete overlap between the Monell discovery in Bailey and here. But

the lack of perfect symmetry does not equate to undue prejudice. It bears emphasis

that, whichever way the Court were to rule on this motion, Defendant will be required

to conduct Monell discovery in Bailey. Given the close relationship between these

cases, it is unlikely that any prejudice to Defendant will outweigh the benefits of

permitting Monell discovery to proceed. In any event, and as Judge Tharp cautioned




   3 With alacrity, the Court accepts Defendant’s reminder that the Court “can and should
assess its own docket to determine what would be most efficient for this Court[.]” (Dkt. 128
at 10.) It is with that principle in mind that the Court resolves this motion.

                                             7
  Case: 1:18-cv-08513 Document #: 179 Filed: 03/04/21 Page 8 of 8 PageID #:2141




in Bailey, permitting Monell discovery to proceed here is not meant to “open the flood

gates” to Plaintiff’s benefit and Defendant’s detriment. Plaintiff is cautioned that the

Court, through the supervision of discovery by the Magistrate Judge, will

undoubtedly be sensitive to the need to ensure that Monell discovery remains

reasonable, proportionate, and not unduly burdensome to Defendant.

      Finally, the Court is mindful of the potential prejudice to Defendant should

this case proceed to a joint trial on both the individual and Monell claims.

Accordingly, as did Judge Tharp in Bailey, the Court notes that its decision today is

without prejudice to any later motion to bifurcate the trial of this action.

IV.   CONCLUSION

      For the reasons set forth, Plaintiff’s motion for reconsideration is granted.


SO ORDERED.

Date: March 4, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                           8
